DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
With respect to claim 1, claim 1 is allowed since Chu does not teach “wherein each directional microphone capsule is tilted such that its axis of maximum intrinsic sensitivity intersects the equatorial plane.” Craven et al. (US 8,406,436), hereon referred to as Craven, attempts to cure this shortcoming of Chu by teaching a positioning microphone capsules according to axes of maximum intrinsic sensitivity; however, the “directional microphone capsules are arranged such that there are no two points which together are intersected by all of said axes of maximum intrinsic sensitivity and such that there is no single point intersected by all of said axes of maximum intrinsic sensitivity.” See claim 1. Thus, claim 1 is allowed. Claims 2-22 are allowed for their dependencies on claim 1. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653